UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-161868 HONDO MINERALS CORPORATION (Exact name of registrant as specified in its charter) Nevada 26-1240056 (State of incorporation) (I.R.S. Employer Identification No.) 15303 N. Dallas Parkway, Suite 1050 Addison, Texas 75001 (Address of principal executive offices) (214) 444-7444 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o(Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo o As of October 31, 2012, there were90,030,170shares of the registrant’s $0.001 par value common stock issued and outstanding. HONDO MINERALS CORPORATION* TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION F-1 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES 5 PART II.OTHER INFORMATION 6 ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS 6 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4. [REMOVED AND RESERVED] 6 ITEM 5. OTHER INFORMATION 7 ITEM 6. EXHIBITS 7 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Hondo Minerals Corporation (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "HMNC" refers to Hondo Minerals Corporation. 1 PART I - FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS INDEX F-1 Unaudited Consolidated Balance Sheet as of October 31, 2012 and Audited Consolidated Balance Sheet as of July 31, 2012 (Restated) (Audited) F-2 Unaudited Consolidated Statement of Operations for the Three Months Ended October 31, 2012 and 2011. F-3 Unaudited Consolidated Statement of Cash Flows for the Three Months Ended October 31, 2012 and 2011 F-4 Notes toConsolidated Financial Statements Unaudited F-5 F-1 HONDO MINERALS CORPORATION CONSOLIDATED BALANCE SHEETS October 31, July 31, (unaudited) (audited) (Restated) ASSETS Current Assets: Cash and cash equivalents $ $ Other current assets - Total Current Assets Properties, Equipment, and Buildings: Vehicles Office equipment Mining equipment Plant and buildings Land and mineral properties, net of $920,000 allowance for impairment Accumulated depreciation ) ) Total Properties, Equipment, and Buildings Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Senior loan payable, net of $268,714 and 403,071 debt discount at October 31, 2012 and July 31, 2012, respectively $ $ Promissory notes payable Note payable - related party Accounts payable and accrued liabilities Accounts payable - related parties - Total Current Liabilities Common Stock Liability Derivative Liability TotalLiabilities Shareholders' Equity: Common Stock, $0.001 par value, 200,000,000 shares authorized 90,030,170 and 82,546,170 shares issued and outstanding at October 31, 2012 and July 31, 2012, respectively Additional paid-in capital Treasury stock, at cost ) ) Accumulated (deficit) ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-2 HONDO MINERALS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months ended October 31, 2012 and 2011 (Unaudited) October 31, October 31, Revenue Cost of Revenue $ ) $
